         Case 2:19-cv-12161-WBV-DMD Document 67 Filed 03/22/21 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA



ANN TILLMAN                                             CIVIL ACTION

VERSUS                                                  NO. 19-12161

WALMART, INC.                                           SECTION D (3)


                                            ORDER

          Before the Court is Defendant Walmart, Inc’s Motion to Extend Export Report

Deadline or, in the Alternative, Motion to Strike. 1 The Motion is opposed, 2 and

Defendant has filed a Reply. 3 After careful consideration of the parties’ memoranda,

the record, and the applicable law, the Court denies the Motion.

    I.          FACTUAL BACKGROUND

          This case arises out of a slip and fall in a Ponchatoula Walmart. On December

13, 2018, Ann Tillman and her cousin were shopping at the store. Tillman allegedly

slipped on rainwater that had accumulated near the store’s entrance, severely

injuring herself. 4 Tillman filed suit against Walmart, 5 and Walmart removed this

matter to federal court on the basis of diversity jurisdiction. 6

          After the case was removed, this Court issued a scheduling order setting trial

for June 29, 2020. 7        On March 20, 2020, the parties jointly moved to continue the


1 R. Doc. 48.
2 R. Doc. 52.
3 R. Doc. 56.
4 See R. Doc. 1-1 (state court petition).
5 Id.
6 R. Doc. 1.
7 R. Doc. 11.
      Case 2:19-cv-12161-WBV-DMD Document 67 Filed 03/22/21 Page 2 of 7




trial date and pretrial deadlines partially due to “the current uncertainty with

Plaintiff’s Treatment.” 8 In that joint motion, the parties indicated that they needed

additional time “to depose the two remaining experts.” 9 The Court granted the

continuance, and set new deadlines. 10 As relevant here, the Court set a deadline for

Walmart to exchange its expert reports with Plaintiff by July 6, 2020. 11 The discovery

cutoff was August 3, 2020, thus giving the parties an additional four months to

conduct discovery. 12 In compliance with the Amended Scheduling Order, in early

June Plaintiff exchanged expert disclosures with Walmart in which she listed no less

than six specific treating physicians, including Dr. Brian Ladner. 13              The expert

disclosures noted that the doctors would testify about “Plaintiff’s prognosis and future

treatment needs.” 14 On August 4, 2020—the day after the discovery cutoff—Walmart

took Dr. Ladner’s deposition. Walmart represents that “for the first time, Dr. Ladner

testified that Plaintiff was complaining of bilateral knee pain.” 15

       Walmart has filed a Motion to Extend the Expert Report Deadline, seeking to

modify the scheduling order “to provide ample time to designate a medical expert and

prove a written report in light of this recently disclosed medical evidence.” 16 Walmart

argues good cause exists for an extension because it has not retained a medical expert

and requires one to rebut Plaintiff’s arguments that she will require future medical


8 R. Doc. 18 at 2. The Joint Motion was also prompted by the COVID-19 health emergency.
9 R. Doc. 18 at 2.
10 R. Doc. 22.
11 Id. at 1.
12 Id. at 2.
13 R. Doc. 52-2.
14 Id. at 4.
15 R. Doc. 48-1 at 1 (emphasis in the original).
16 R. Doc. 28-1 at 2.
      Case 2:19-cv-12161-WBV-DMD Document 67 Filed 03/22/21 Page 3 of 7




care. Walmart further argues that a continuance will cure any prejudice Tillman

may face, and that a medical expert’s testimony is of the “upmost importance” to

Walmart’s case. 17

        Tillman has filed an Opposition, 18 arguing that Walmart has failed to

demonstrate good cause for a further modification of the Amended Scheduling Order.

Tillman argues that Walmart has not demonstrated why it did not hire a medical

expert before the expert deadline, when Tillman’s medicals were a primary focus of

this case, nor seek an independent medical examination of Plaintiff. Tillman also

contends, and produced an email in support, that it specifically questioned Defendant

about whether it intended to depose Plaintiff’s treating physician in late June in light

of Plaintiff’s medicals, yet Defendant did not even request the deposition until July

21, 2020, two weeks after its expert deadline. 19 Tillman also points to various parts

of the record demonstrating that Tillman may have future medical needs. Tillman

further argues that testimony from another medical expert “may well be redundant”

and that Plaintiff will be unduly prejudiced if Defendant can manipulate the

Scheduling Order or if the deadlines are continued yet again. Walmart has filed a

Reply, 20 in which it repeatedly stresses that it had no evidence that Plaintiff would

require surgery on both knees until it deposed Dr. Ladner. Defendant further alleges




17 R. Doc. 28-1 at 2.
18 R. Doc. 52.
19 R. Doc. 52-3 and 52-4.
20 R. Doc. 56.
       Case 2:19-cv-12161-WBV-DMD Document 67 Filed 03/22/21 Page 4 of 7




that due to COVID-19 restrictions put in place by Ochsner, Dr. Ladner’s employer,

Defendant was unable to schedule the deposition until August 4, 2020. 21

     II.      ANALYSIS

           Federal Rule of Civil Procedure 16(b)(4) provides that a Scheduling Order “may

be modified only for good cause and with the judge’s consent.” 22 According to the

Fifth Circuit, “The good cause standard requires the ‘party seeking relief to show that

the deadlines cannot reasonably be met despite the diligence of the party needing the

extension.’” 23 In determining whether the movant has met its burden of proving

“good cause” under Rule 16(b)(4), this Court must consider four factors: (1) the

movant’s explanation for failing to meet the deadline; (2) the importance of the

requested relief; (3) the potential prejudice in granting the relief sought; and (4) the

availability of a continuance to cure such prejudice. 24 A district court has broad

discretion to control pretrial deadlines. 25

           The Court focuses here on the first factor: the movant’s explanation for failing

to meet the deadline.        A review of Walmart’s Witness List 26 demonstrates that

Walmart hired no medical expert, even though one of the main focuses of this case

was going to be Plaintiff’s medicals. Indeed, Plaintiff’s Witness List enumerated no

fewer than eight doctors. 27 This suggests a lack of diligence on the part of Defendant.


21 R. Doc. 56.
22 Fed. R. Civ. P. 16(b)(4).
23 S&W Enterprises, L.L.C. v. SouthTrust Bank of Alabama, NA, 315 F.3d 533, 535 (5th Cir. 2003)

(quoting 6A Charles Alan Wright et al., Federal Practice and Procedure § 1522.1 (2d ed. 1990)).
24 Cartier v. Egana of Switzerland (America Corp.), Civ. A. No. 3:08-CV-0001-D, 2009 WL 614820, at

*3 (N.D. Tex. Mar. 11, 2009) (citing S&W Enterprises, L.L.C., 315 F.3d at 536).
25 Geiserman v. MacDonald, 893 F.2d 787 (5th Cir. 1990).
26 R. Doc. 17.
27 See R. Doc. 16.
      Case 2:19-cv-12161-WBV-DMD Document 67 Filed 03/22/21 Page 5 of 7




Further, Walmart’s argument that it did not know that Tillman may have future

medical costs, including a bilateral knee replacement, is contrary to the evidence in

the record. The parties’ joint Motion for a Continuance referenced the uncertainty

of Tillman’s future medicals.28 Plaintiff’s expert disclosures note that Plaintiff’s

experts may testify on “Plaintiff’s prognosis and future treatment needs.”29 Further,

Plaintiff testified at her deposition that she continued to have problems with

her knee.30 Finally, Defendant contends that Dr. Ladner’s deposition could not be

taken earlier due to his employer’s COVID-19 restrictions but provides the Court

no evidence in support of this assertion. The Court fully recognizes that

COVID-19 disrupted the world, and especially those who work in healthcare, and

the Court addressed that by extending discovery for an additional four months.

Plaintiff also provided an email from          June    in   which   it    inquired   from

Defendant        whether   Defendant   would   be     requesting    the   deposition   of

Plaintiff’s treating physician.31 Defendant offers no explanation for why it did

not promptly respond to this email and schedule Dr. Ladner’s deposition. In

short, Defendant was plainly on notice that Plaintiff’s future medicals may be an

issue at trial, and yet it was still dilatory in retaining any medical expert or seeking

to depose Plaintiff’s treating physician.           That Plaintiff’s future medical

treatment may take the form of a bilateral knee replacement does not change this

basic fact.     The Court further notes that Walmart did not move to extend the

relevant deadlines until two months after Dr. Ladner’s deposition, two weeks after
28 See R. Doc. 18.
29 R. Doc. 52-2 at 4.
30 R. Doc. 52-1.
31 R. Doc. 52-3.
      Case 2:19-cv-12161-WBV-DMD Document 67 Filed 03/22/21 Page 6 of 7




Defendant’s expert report deadline had passed, again suggesting unreasonable delay

on Walmart’s part. In short, Walmart has offered no reasonable explanation for its

failure to comply with the Court’s Scheduling Order.

       The other factors also, in sum, weigh against granting a continuance. However

important the testimony may be to Walmart’s case, “[t]he importance of such

proposed testimony cannot singularly override the enforcement of local rules and

scheduling orders.” 32       Indeed, “[t]he claimed importance of expert testimony

underscores the need for [Walmart] to have timely designated [its] expert witness so

that [it] could prepare for trial.” 33 Further, Tillman would be prejudiced should the

Court grant Walmart’s Motion, as re-opening discovery, especially as to medical

issues, will increase the costs of litigation and interfere with preparation for trial. 34

Finally, the Court does not find that a continuance would cure this prejudice. Here,

Plaintiff will still deal with increased costs of litigation and revised trial preparations

should the Court grant Walmart’s Motion. The Court does not find that such a

continuance is justified in light of Walmart’s lack of diligence with respect to

retaining a medical expert. Accordingly, Defendant’s Motion to extend the expert

report deadline must be denied.

       The Court also denies Walmart’s Motion in the Alternative to Strike. Motions

to Strike are “disfavored and infrequently granted.” 35 Across both its opening Motion




32 Geiserman, 893 F.2d at 792.
33 Id.
34 See Barrett v. Atlantic Richfield Co., 95 F.3d 375, 381 (5th Cir. 1996).
35 Spoon v. Bayou Bridge Pipeline, 335 F.R.D. 468, 470 (M.D. La. Aug. 20, 2020) (quoting American S.

Ins. Co. v. Buckley, 748 F. Supp. 2d 610, 626-67 (E.D. Tex. 2010)).
         Case 2:19-cv-12161-WBV-DMD Document 67 Filed 03/22/21 Page 7 of 7




and its Reply, Walmart devotes only two sentences to its Motion to Strike. 36 As

described above, the Court has found that Walmart had sufficient notice that Plaintiff

may seek future medical costs, and Walmart took no efforts to retain a medical expert.

As such, the evidence does not support that Walmart was “ambushed” with evidence

of Plaintiff’s future medical needs.

      III.     CONCLUSION

          IT IS HEREBY ORDERED that Defendant’s Motion to Extend Expert Report

Deadline or, in the Alternative, Motion to Strike is DENIED.

          New Orleans, Louisiana, March 22, 2021.



                                            ______________________________________
                                            WENDY B. VITTER
                                            UNITED STATES DISTRICT JUDGE




36   R. Doc. 48-1 at 3.
